UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) February 28, 2013 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 20 STATEMENTS OF OPERATIONS 21 STATEMENTS OF CHANGES IN NET ASSETS 22 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 28 NOTICE OF PRIVACY POLICY & PRACTICES 38 ADDITIONAL INFORMATION 39 Dear Shareholders, U.S. equity markets showed overall resilience through the six months ended February 28, 2013 despite concerns of a government induced “plunge off the fiscal cliff.”While the rhetoric was heated in Washington, some progress on the deficit was viewed positively by some investors.Ongoing economic improvement in the U.S. also provided a catalyst for increasing valuations. The domestic economy maintained its modest pace of 2% GDP growth for a second straight year.Economic indicators exhibited more signs of growth.Unemployment dropped substantially to 7.8% with stronger consumer spending, an improving housing sector and a pick-up in federal defense spending.Federal Reserve Chairman Ben Bernanke’s decision to benchmark interest rate increases to unemployment of 6.5% or below and inflation of 2% or above provides transparency to expectations for future interest rate increases.Rebuilding efforts from superstorm Sandy’s devastation likely will add slightly to growth over the next several quarters. The new fiscal plan should offer a degree of confidence that Washington is working toward a possible solution to the deficit problem, but it did leave a number of issues unresolved.With a current deficit of nearly $1.1 trillion and tax increases totaling less than $100 million over the next decade, a longer term solution will need to include a blend of revenue increases and spending reductions.Future negotiations will still be in the headlines as spending cuts likely will be an even tougher agreement than tax increases leaving the market vulnerable to some level of volatility. Corporate earnings growth has been relatively steady throughout the recovery.While investors have favored different segments of the market at different points of the recovery, Geneva remains focused on owning unique businesses that we believe have the potential to deliver superior cash flow and earnings growth.We believe this approach has contributed to our long term performance. The Geneva Advisors All Cap Growth Fund Institutional share class had a 4.91% return for the six month period ended February 28, 2013 versus 6.62% for the Russell 3000 Growth Total Return Index.The Retail share class had a return of 4.70% for the six months ended February 28, 2013.Top sectors contributing to the All Cap Growth Fund performance for the period were Industrials and Energy.The sectors detracting from performance were Health Care and Consumer Staples.The top stocks adding value were FleetCor, Kansas City Southern, and MasterCard.The stocks negatively impacting performance were Apple, The Fresh Market and Teradata.Also during this six month time period, high earnings growth stocks (stocks with historically long-term earnings growth rates greater than 20%) significantly underperformed the Russell 3000 Growth Total Return Index.This high growth segment of the market, which is our primary area of focus, had negative performance for the six month period.Our overweight to this segment resulted in a negative allocation effect.At the portfolio level, the companies we own, in our opinion, have strong fundamentals and open-ended growth.We believe they are attractive from a valuation stand point. For the six months ended February 28, 2013, the Geneva Advisors Equity Income Fund Institutional share class returned 10.35% versus 13.15% for its benchmark, the Russell 3 1000 Value Total Return Index.The Retail share class had a return of 10.17% for the six month period ended February 28, 2013.Top contributing sectors to performance were Energy and Utilities.The bottom contributors by sector were Information Technology and Telecomm.The top performing holdings were Plains All American, Magellan Midstream Partners and Home Depot.The underperforming holdings were Digital Realty Trust, Apple and SeaDrill.Also during this six month time period, stocks with a dividend yield above 2% underperformed the Russell 1000 Value Total Return Index.Given our focus on income, we were overweight this segment of the market, resulting in a negative allocation effect. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our fund.We have also continued to invest in the business and maintain our dedication as we seek to deliver long-term investment performance. Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Funds may invest in mid-cap, small-cap and/or micro cap companies, which involve additional risks such as limited liquidity and greater volatility than large-cap companies.The Funds may also invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.Theses risks are greater for emerging markets.The Equity Income Fund may invest in REITs, which will experience risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.The Equity Income Fund may also invest in MLPs, whereby investment returns may be enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising. The Russell 3000 Growth Total Return Index consist of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market.One cannot invest directly in an index. The Russell 1000 Value Total Return Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Must be preceded or accompanied by a prospectus. 4 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/12 - 2/28/13). Actual Expenses The first four lines of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example.The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second four lines of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 5 Geneva Advisors Funds Expense Example (Unaudited) (Continued) shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second four lines of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/2012 2/28/13 9/1/12 - 2/28/13 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/2012 2/28/13 9/1/12 - 2/28/13 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). 6 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of February 28, 2013 is shown below. Allocation of Portfolio Holdings (% of Investments) 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2013 Annualized Since One Three Inception Year Years (9/28/07) Class R (1.03)% 14.13% 2.74% Class I (0.63)% 14.45% 3.04% Russell 3000 Growth Index 13.46% 13.50% 3.80% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment * Inception Date 9 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of February 28, 2013 is shown below. Allocation of Portfolio Holdings (% of Investments) 10 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2013 Annualized Since One Inception Year (4/30/10) Class R 9.49% 14.30% Class I 9.84% 14.67% Russell 1000 Value Index 17.63% 10.99% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment * Inception Date 12 Geneva Advisors All Cap Growth Fund Schedule of Investments February 28, 2013 (Unaudited) Shares Value COMMON STOCKS 95.08% Activities Related to Credit Intermediation 2.82% FleetCor Technologies, Inc. (a) $ Aerospace Product and Parts Manufacturing 1.40% TransDigm Group, Inc. Building Material and Supplies Dealers 2.91% Fastenal Co. Cable and Other Subscription Programming 2.25% Discovery Communications, Inc. (a) Communications Equipment Manufacturing 6.46% SBA Communications Corp. (a) Trimble Navigation Ltd. (a) Computer and Peripheral Equipment Manufacturing 2.48% Apple, Inc. Computer Systems Design and Related Services 2.72% SolarWinds, Inc. (a) Electronic Shopping and Mail-Order Houses 7.22% Amazon.com, Inc. (a) eBay, Inc. (a) Engine, Turbine, and Power Transmission Equipment Manufacturing 0.98% Cummins, Inc. Full-Service Restaurants 1.48% Chipotle Mexican Grill, Inc. (a) Grocery Stores 1.50% The Fresh Market, Inc. (a) Legal Services 3.26% Mastercard, Inc. The accompanying notes are an integral part of these financial statements. 13 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Shares Value Management, Scientific, and Technical Consulting Services 4.60% Salesforce.com, Inc. (a) $ Workday, Inc. (a) Medical Equipment and Supplies Manufacturing 5.73% Edwards Lifesciences Corp. (a) Intuitive Surgical, Inc. (a) Miscellaneous Nondurable Goods Merchant Wholesalers 2.99% Monsanto Co. Office Administrative Services 2.34% Gartner, Inc. (a) Oil and Gas Extraction 6.88% Cabot Oil & Gas Corp. Continental Resources, Inc. (a) Other Financial Investment Activities 2.09% Financial Engines, Inc. (a) Virtus Investment Partners, Inc. (a) Other General Merchandise Stores 4.24% Tractor Supply Co. Other Information Services 2.91% Facebook, Inc. (a) LinkedIn Corp. (a) Other Professional, Scientific, and Technical Services 3.18% Alliance Data Systems Corp. (a) The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Shares Value Pharmaceutical and Medicine Manufacturing 4.62% Celgene Corp. (a) $ Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Rail Transportation 3.88% Kansas City Southern Restaurants and Other Eating Places 1.64% Starbucks Corp. Securities and Commodity Contracts Intermediation and Brokerage 2.81% T Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing 1.08% QUALCOMM, Inc. Software Publishers 5.26% Catamaran Corp. (a)(b) Ultimate Software Group, Inc. (a) Support Activities for Mining 1.17% Atwood Oceanics, Inc. (a) Waste Treatment and Disposal 3.19% Stericycle, Inc. (a) Wired Telecommunications Carriers 0.99% Valmont Industries, Inc. TOTAL COMMON STOCKS (Cost $188,773,660) The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 4.76% Other Investment Pools and Funds 4.76% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,817,150) Total Investments (Cost $200,590,810) 99.84% Other Assets in Excess of Liabilities 0.16% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors Equity Income Fund Schedule of Investments February 28, 2013 (Unaudited) Shares Value COMMON STOCKS 89.94% Animal Slaughtering and Processing 2.08% ConAgra Foods, Inc. $ Beverage Manufacturing 1.90% Diageo PLC ADR Building Material and Supplies Dealers 4.10% Home Depot, Inc. Computer Systems Design and Related Services 3.88% Accenture PLC (a) Depository Credit Intermediation 3.89% JPMorgan Chase & Co. Wells Fargo & Co. Drycleaning and Laundry Services 1.05% Healthcare Services Group, Inc. Electric Power Generation, Transmission and Distribution 6.20% Brookfield Infrastructure Partners LP (a) ITC Holdings Corp. Fruit and Vegetable Preserving and Specialty Food Manufacturing 1.96% B & G Foods, Inc. Health and Personal Care Stores 3.90% Walgreen Co. Local Messengers and Local Delivery 2.02% United Parcel Service, Inc. Medical Equipment and Supplies Manufacturing 2.22% Rockwell Automation, Inc. Metal Ore Mining 2.13% BHP Billiton Ltd. ADR Motion Picture and Video Industries 0.99% Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 17 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Shares Value Oil and Gas Extraction 2.94% Enterprise Products Partners LP $ Other Furniture Related Product Manufacturing 1.72% Leggett & Platt, Inc. Other General Purpose Machinery Manufacturing 1.98% Dover Corp. Other Investment Pools and Funds 3.59% Macquarie Infrastructure Co. LLC Other Pipeline Transportation 6.63% Plains All American Pipeline LP Petroleum and Coal Products Manufacturing 3.36% Chevron Corp. Pharmaceutical and Medicine Manufacturing 0.97% Abbott Laboratories Pipeline Transportation of Crude Oil 5.76% Magellan Midstream Partners LP Rail Transportation 4.02% Union Pacific Corp. Residential Building Construction 2.19% Brookfield Asset Management, Inc. (a) Restaurants and Other Eating Places 1.70% McDonald’s Corp. Securities and Commodity Contracts Intermediation and Brokerage 4.36% T Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing 0.98% Microchip Technology, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing 2.02% Tupperware Brands Corp. Support Activities for Mining 4.25% Ensco PLC (a) The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Shares Value Support Activities for Mining 4.25% (Continued) Seadrill Limited (a) $ Tobacco Manufacturing 1.48% Philip Morris International, Inc. Warehousing and Storage 1.70% Iron Mountain, Inc. Water, Sewage and Other Systems 2.32% American Water Works Co., Inc. Wholesale Electronic Markets and Agents and Brokers 1.65% Genuine Parts Co. TOTAL COMMON STOCKS (Cost $81,734,410) REAL ESTATE INVESTMENT TRUSTS 8.57% Lessors of Real Estate 8.57% American Tower Corp. Digital Realty Trust, Inc. Simon Property Group, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $7,388,563) Principal Amount SHORT-TERM INVESTMENTS 1.34% Other Investment Pools and Funds 1.34% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,468,596) Total Investments (Cost $90,591,569) 99.85% Other Assets in Excess of Liabilities 0.15% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Foreign Issued Security. The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors Funds Statements of Assets & Liabilities February 28, 2013 (Unaudited) All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost 200,590,810 and $90,591,569, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Cash — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $ Payable for investments purchased Payable to affiliates Payable to Advisor Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized loss ) ) Net unrealized appreciation on investments NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 20 Geneva Advisors Funds Statements of Operations For the Six Months Ended February 28, 2013 (Unaudited) All Cap Equity Growth Fund Income Fund INVESTMENT INCOME Dividend income(1) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Distribution fees - Class R shares Transfer agent fees and expenses Fund accounting fees Shareholder servicing fees - Class R shares Federal and state registration fees Audit and tax fees Custody fees Reports to shareholders Legal fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAINON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ Net of $1,084 and $9,701 in foreign withholding tax and fees for the All Cap Growth Fund and Equity Income Fund, respectively. The accompanying notes are an integral part of these financial statements. 21 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — Net of redemption fees of $770 and $16,264 for the six months ended February 28, 2013 and the year ended August 31, 2012, respectively. Net of redemption fees of $12,256 and $12,906 for the six months ended February 28, 2013 and the year ended August 31, 2012, respectively. The accompanying notes are an integral part of these financial statements. 22 Geneva Advisors Equity Income Fund Statements of Changes in Net Assets Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income - Class R ) ) Net investment income - Class I ) ) Net realized gain on investments - Class R — ) Net realized gain on investments - Class I — ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class R Net asset value of shares issued to shareholders in payment of distributions declared - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ Net of redemption fees of $566 and $265 for the six months ended February 28, 2013 and the year ended August 31, 2012, respectively. Net of redemption fees of $1,143 and $9,066 for the six months ended February 28, 2013 and the year ended August 31, 2012, respectively. The accompanying notes are an integral part of these financial statements. 23 Geneva Advisors All Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions paid: Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return % )% % % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(5) % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors All Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions paid: From net investment income — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return % )% % % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(5) % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors Equity Income Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Year Ended Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) ) — From net realized gain on investments — ) — Total distributions paid ) ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(4) % % % )% Ratio of net investment income to average net assets after waiver and reimbursements(4) % Portfolio turnover rate(5) % The Fund commenced operations on April 30, 2010. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors Equity Income Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Year Ended Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) ) — From net realized gain on investments — ) — Total distributions paid ) ) ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment income (loss) to average net assets before waiver and reimbursements(4) % % % )% Ratio of net investment income to average net assets after waiver and reimbursements(4) % Portfolio turnover rate(5) % The Fund commenced operations on April 30, 2010. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors Funds Notes to Financial Statements February 28, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Geneva Advisors Funds (the “Funds”) represent distinct series with their own investment objectives and policies within the Trust.The investment objective of the All Cap Growth Fund is long-term capital appreciation.The investment objective of the Equity Income Fund is current income, with a secondary objective of modest capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.Each Fund currently offers Class R shares and Class I shares.The two classes differ principally in their respective distribution expenses.Each class of shares has identical rights and privileges except with respect to the distribution expenses and voting rights on matters affecting a single share class.The All Cap Growth Fund commenced operations on September 28, 2007.The Equity Income Fund commenced operations on April 30, 2010.Costs incurred by each Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Investment Management of Chicago, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing 28 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2013 (Unaudited) Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2013: 29 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2013 (Unaudited) All Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
